United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1652
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Roy Rodriguez

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                   Appeal from United States District Court
                  for the Western District of Missouri - Joplin
                                ____________

                            Submitted: April 14, 2020
                              Filed: June 1, 2020
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                              ____________

PER CURIAM.

     Roy Rodriguez pleaded guilty to conspiring to distribute methamphetamine and
was sentenced to 262 months in prison, the bottom of his Guidelines range of
262–327 months. While he was still serving that sentence, Amendment 782 to the
Guidelines lowered Rodriguez’s recommended range to 210–262 months. Rodriguez
moved for a sentencing modification under 18 U.S.C. § 3582(c)(2), and the probation
office submitted an eligibility report listing four prison conduct violations. The
district court1 reduced his sentence to 230 months, near the middle of his Guidelines
range, based in part on the reported conduct violations. Rodriguez moved for
reconsideration, requesting a bottom-of-the-range sentence, but the district court
denied that motion.

       Rodriguez appeals and argues that the district court erred in denying his motion
for reconsideration without affording him a hearing to contest factual allegations in
the report. He also argues the court should have provided him with a hearing to
present mitigating evidence in support of his requested sentence.

      Sentencing modification is discretionary with the district court. United States
v. Coohey, 11 F.3d 97, 101 (8th Cir. 1993). It may be appropriate when a defendant
“was sentenced based on a guideline range subsequently lowered by the Sentencing
Commission.” United States v. Whiting, 522 F.3d 845, 852 (8th Cir. 2008).
Sentencing modifications are not resentencings, and district courts have “considerable
leeway” in crafting procedures for evaluating § 3582(c)(2) motions. United States v.
Foster, 575 F.3d 861, 862 (8th Cir. 2009) (internal quotation omitted). We review the
procedures used to adjudicate such motions and the decision to grant a reduction for
an abuse of discretion. Id. at 863. We review constitutional challenges de novo.
United States v. Johnson, 703 F.3d 464, 466–67 (8th Cir. 2013).

       Rodriguez asserts that he had a constitutional due process right to a hearing to
dispute the eligibility report and present mitigating evidence. No defendant is entitled
to a sentencing reduction, so due process requirements are generally not implicated
because “[n]o new deprivation of liberty can be visited upon him by a proceeding


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-
that, at worst, leaves his term of imprisonment unchanged.” Id. at 470–71. But we
have recognized that a defendant requesting a reduction has the right to “be apprised
of information on which the court will rest its decision,” Foster, 575 F.3d at 863, and
the Guidelines require district courts to provide “an adequate opportunity to present
information to the court regarding” “any factor important to [its] sentencing
determination [that] is reasonably in dispute.” U.S.S.G. § 6A1.3(a); see United States
v. Neal, 611 F.3d 399, 402 (7th Cir. 2010) (section 6A1.3(a) applies in proceedings
under § 3582(c)(2)).

        Rodriguez was afforded all the process he was due under Foster and the
Guidelines. He was given the opportunity to present favorable evidence in writing
and has offered no convincing reason that he required a hearing as well. Indeed, he
submitted a collection of letters from his family and friends to show he has a strong
social network that will help him acclimate to life outside of prison.2 As for the
argument that he should have been given the opportunity to contest the allegations
in the eligibility report, nothing in § 6A1.3(a) requires a hearing, merely “an adequate
opportunity to present information.” Even then, that requirement is only triggered
after a defendant puts a factor “reasonably in dispute.” U.S.S.G. § 6A1.3(a).

       Rodriguez had the report before the district court reduced his sentence and by
the time he moved for reconsideration, he knew the district court’s decision to
sentence him near the middle of his new Guidelines range rested on prison conduct
violations described in the report. He was the subject of the report; his prison
disciplinary history was well known to him. See Neal, 611 F.3d at 401 (“[I]t was his


      2
       Rodriguez suggests in reply that the district court ignored this mitigating
evidence. The record contradicts that claim. Although the district court did not
reduce his sentence in response to the letters, it did state that it reviewed the whole
record in deciding the motion for reconsideration. See United States v. Hernandez-
Marfil, 825 F.3d 410, 412 (8th Cir. 2016) (per curiam) (district court was not required
to adjust sentence in response to evidence of rehabilitation).

                                          -3-
history; who knew it better?”). If he had specific objections, he was well positioned
to present them in his motion for reconsideration, if not before. Without specific
objections, he has not put any factor “reasonably in dispute” and cannot show that a
hearing was required. See U.S.S.G. § 6A1.3(a). The district court properly
considered his post-conviction conduct described in the report. See United States v.
Jones, 836 F.3d 896, 899 (8th Cir. 2016).

       In reply, Rodriguez argues that the district court failed to adequately explain
its reasons for rejecting his motion to reconsider. This argument is waived, since it
was not adequately raised in his opening brief. United States v. Wearing, 837 F.3d
905, 910 n.6 (8th Cir. 2016) (per curiam). Nevertheless, we note that while both of
the district court’s orders were spare, they provided “[s]ome statement of the district
court’s reasoning,” allowing for meaningful appellate review. United States v.
Burrell, 622 F.3d 961, 964 (8th Cir. 2010).

      Rodriguez failed to carry his burden to show a greater § 3582(c)(2) reduction
was warranted. See Jones, 836 F.3d at 899. The district court provided him with an
adequate opportunity to be heard, and it did not abuse its discretion in denying
reconsideration. We affirm.
                      ______________________________




                                         -4-